UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________
In Re:
            Charles S. Harris, Jr.                                   Chapter 13
            Aka Crist Swann                                          Case Number 18-22620-rdd

                              Debtor.
________________________________________

   DEBTOR'S OPPOSITION TO OBJECTION TO CONFIRMATION OF AMENDED
                               PLAN

       Charles S. Harris, Jr. aka Crist Swann (“Debtor”), by his attorney, Natasha Meruelo,

hereby submits his opposition to the Objection to Confirmation (“Objection”) filed by Fay

Servicing LLC, as servicer for Goshen Mortgage LLC, as Separate Trustee for GDBT I Trust

2011-1 (“Goshen”) and in support thereof states as follows:

   1. The Debtor filed a petition for relief under Chapter 13 of Bankruptcy Code on April 27,

       2018 (“Bankruptcy Case”).

   2. The Debtor is the owner of a multi family property known as 39 Primrose Avenue Mount

       Vernon, NY 10552 (“Investment Property”).

   3. The Debtor filed an Amended Chapter 13 Plan on September 13, 2018 in which he

       proposed to “cram down” Goshen’s secured claim to the value of the Investment

       Property, which is $150,000.00 or less as explained herein.

           a. The Debtor attached an Appraisal valuing the Investment Property at $300,000.00

              as well as an Engineer’s Report itemizing at least $191,250.00 of major repairs

              needed to be completed with respect the Investment Property.




                                               1
       b. The Debtor also disclosed in his amended petition and schedules filed September

           13, 2018, that there are additional major issues with the Investment Property that

           were not addressed by the Engineer’s Report or Appraisal. Specifically, the

           Investment Property requires a lead based paint remediation to be completed, a oil

           tank remediation per the Mt Vernon Fire Department, and sewer line repair and

           foundation repair, all of which are estimated to cost a minimum $150,000 in

           addition to repairs identified in Engineer's Report and the appraisal.

       c. The Debtor has had additional experts come to the Investment Property to price

           out these repairs and is awaiting invoices and/or estimates.

4. Upon review of Goshen’s Objection and the appraisal Goshen obtained, it appears that

   Goshen has failed to alert this Court as to material information regarding the appraisal it

   has presented to this Court in support of its position.

5. Specifically, Goshen did not obtain an appraisal of the Investment Property based on its

   present condition. Instead, as set forth in the report, Goshen chose to order an appraisal of

   the hypothetical value of the Investment Property, assuming it were in good condition,

   and as such, the appraisal relies on comparable sales that are wholly inappropriate given

   the actual present condition and state of the Investment Property. All of the values used in

   Goshen’s appraisal were of multi family properties that were in good condition, not

   needing the major repairs that the Debtor’s investment property currently needs.

   Furthermore, the comparable relied upon can actually generate rental income, which the

   Investment Property cannot until the lead paint remediation is completed.




                                             2
6. Goshen’s appraiser specifically made comments on improvements at page 1 of 5 (See

   attached) of the Appraisal report as follows:

    "The subject was found to be in poor overall condition with major deferred maintenance
    observed. The current owner has reconfigured the layout of the subject property and it is
    deemed highly personalized. Although the subject has three kitchens, it does not
    currently function as a three family. At the time of the inspection, the subject's utilities
    were on and working. As per the clients request, this report is made "subject to" original
    three family use, function and layout; interior and exterior in good overall condition,
    effective age of approximately 20 years, fully functioning mechanicals / systems and no
    environmental health or safety issues."

    Goshen’s appraiser also notes in his report that he cannot provide certain information as
    to how much it would cost to make certain repairs.

7. In addition, as stated on page 3 of 5 of the Appraisal Report (attached), the appraisal was

   made:

    “Subject to the following repairs or alterations on the basis of a hypothetical condition
    that the repairs or alterations have been completed. As per client’s request, this report is
    made subject to original three family use, function and layout; interior and exterior in
    good overall condition, effective age of approximately 20 years, fully functioning
    mechanicals/systems and no environmental health or safety issues.” emphasis added.

8. The Investment Property is not functioning as a three family and would need significant

   repairs and alterations to the floorpan and layout to be able to be used as such.

   Furthermore, the interior and exterior are not in good condition, as acknowledged by

   Goshen’s appraiser and also the appraisal and engineers report submitted by the Debtor.

   Finally the Investment Property has major environmental, health and safety issues.

9. Thus, it is respectfully submitted that Goshen’s appraisal which forms the basis for its

   Objection is wholly unreliable and Goshen’s Objection should be denied.




                                              3
   10. With respect to Goshen’s assertion that the Debtor’s Amended Chapter 13 Plan fails to

       account for taxes and property insurance, it is the Debtor’s intention to pay these

       expenses himself as they become due going forward.

   11. The Debtor avers that his Amended Chapter 13 Plan as proposed comports with the

       requirements of Title 11, is confirmable, feasible and provides that Goshen retain its lien

       in the amount of the secured portion of its claim, subject to the limitations set forth in

       Section 3.5 of the Amended Chapter 13 Plan.

   12. The Debtor has made all of his amended plan payments of $4,000.00 with no issue.



   WHEREFORE, the Debtor respectfully requests that Court (1) deny Goshen’s Objection in

its entirety for the reasons set forth herein, (2) permit the Debtor to proceed with his Amended

Chapter 13 Plan of reorganization, and (3) for any other relief this Court deems just and proper.



Dated: White Plains, New York
       November 7, 2018




                                                              !
                                                              ________________________
                                                              Natasha Meruelo, Esq.
                                                              Attorney for the Debtor
                                                              99 Church Street, 4th Floor
                                                              White Plains, NY 10601
                                                              TEL (914) 517-7565




                                                 4
                                             Mueller, Lang & Associates, LLC.


                                                                                                                Harris
                                                                                                       File No. 39 Primrose Avenue




                                                APPRAISAL OF




                                                 Multi-Family Residence




                                                 LOCATED AT:
                                                  39 Primrose Avenue
                                                Mount Vernon, NY 10552




                                                      CLIENT:
                                                      Spurs Capital
                                              237 W. 35th Street, Suite 1102
                                                  New York, NY, 10001




                                                       AS OF:
                                                     October 4, 2018




                                                          BY:
                                                      Michael Lang
                                                      45000045694




455 Central Park Avenue, Suite 207, Scarsdale, NY 10583 Phone: 914-574-5930 Fax: 914-931-5588 Email: info@muellerlang.com
                                             Mueller, Lang & Associates, LLC.


                                                                                                                    Harris
                                                                                                         File No.   39 Primrose Avenue




 10/04/2018




 Daniel George
 Spurs Capital
 237 W. 35th Street, Suite 1102
 New York, NY, 10001



 File Number:    39 Primrose Avenue




 In accordance with your request, I have appraised the real property at:

                                                  39 Primrose Avenue
                                                Mount Vernon, NY 10552



 The purpose of this appraisal is to develop an opinion of the defined value of the subject property, as improved.
 The property rights appraised are the fee simple interest in the site and improvements.

 In my opinion, the defined value of the property as of           October 4, 2018                                   is:

                                                       $650,000
                                           Six Hundred Fifty Thousand Dollars



 The attached report contains the description, analysis and supportive data for the conclusions,
 final opinion of value, descriptive photographs, assignment conditions and appropriate certifications.



 Respectfully Submitted,




 Michael Lang
 45000045694



 Mueller, Lang & Associates, LLC.




455 Central Park Avenue, Suite 207, Scarsdale, NY 10583 Phone: 914-574-5930 Fax: 914-931-5588 Email: info@muellerlang.com
                                                                                              Mueller, Lang & Associates, LLC.                                                                           Harris

                                                             Small Residential Income Property Appraisal Report                                                                            File No.      39 Primrose Avenue

                The purpose of this appraisal report is to provide the client with a credible opinion of the defined value of the subject property, given the intended use of the appraisal.
                Client Name/Intended User Spurs Capital                                                              E-mail dgeorge@spurscapital.com
PURPOSE




                Client Address 237 W. 35th Street, Suite 1102                                                            City New York                                              State NY                      Zip 10001
                Additional Intended User(s) None Noted

                Intended Use The use of this report is for private valuation purposes only. This report is made as of 10/04/2018, the date of inspection. This report is not intended
                for any other use.
                Property Address 39 Primrose Avenue                                                                      City Mount Vernon                                          State NY       Zip 10552
                Owner of Public Record Charles Harris                                                                                                                               County Westchester
SUBJECT




                Legal Description Section: 165.38; Block: 1044; Lot: 9
                Assessor's Parcel # 0800-165-038-01044-000-0009                                                          Tax Year 2017                                              R.E. Taxes $ 15,827
                Neighborhood Name Primrose Park                                                                          Map Reference Hagstrom; 9, E-26                            Census Tract 0039.00
                Property Rights Appraised        X Fee Simple              Leasehold         Other (describe)
                My research        did X did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                Prior Sale/Transfer:       Date None Noted                            Price Within 36 Months Source(s) HGMLS/Realist.com/Assessor
                Analysis of prior sale or transfer history of the subject property (and comparable sales, if applicable) No prior sale or transfer of the subject property within the past 36 months,
SALES HISTORY




                nor any of the comparables within the past 12 months except if noted via available data sources.




                Offerings, options and contracts as of the effective date of the appraisal   None Known As Of Effective Date



                             Neighborhood Characteristics                                               2-4 Unit Housing Trends                                     2-4 Unit Housing                           Present Land Use %
                Location   Urban        X Suburban      Rural       Property Values    Increasing X Stable          Declining      PRICE        AGE     One-Unit           75%                                                                    %
                Built-Up X Over 75%       25-75%        Under 25% Demand/Supply        Shortage   X In Balance      Over Supply    $(000)       (yrs)   2-4 Unit           10%                                                                    %
                Growth     Rapid        X Stable        Slow        Marketing Time X Under 3 mths    3-6 mths       Over 6 mths       348 Low         0 Multi-Family        5%                                                                    %
NEIGHBORHOOD




                Neighborhood Boundaries The subject neighborhood is bounded by the Cross County Parkway to the North;                 675 High      150 Commercial          5%                                                                    %
                Route 22 to the East; E. Lincoln Avenue to the South and Gramatan Avenue to the West.                                 455 Pred.     100 Other               5%                                                                    %
                Neighborhood Description The appeal of the subject marketing area is deemed average and is within close proximity to schools, shopping areas and other city
                amenities. Employment stability is deemed average and large employment centers are within commuting distance. Small businesses primarily make up the
                commercial land use and is not deemed adverse to marketability.

                Market Conditions (including support for the above conclusions) See Addendum.




                Dimensions (Subject to Survey)                                       Area 7328 Sq.Ft.                     Shape Irregular                                                  View Average
                Specific Zoning Classification R-3                                   Zoning Description Multi-Family Residence
                Zoning Compliance        X Legal           Legal Nonconforming (Grandfathered Use)          No Zoning           Illegal (describe)
                Is the highest and best use of the subject property as improved (or as proposed per plans and specifications) the present use?             X Yes               No         If No, describe. See Addendum.

                Utilities        Public     Other (describe)                                                  Public         Other (describe)                   Off-site Improvements—Type                                Public          Private
SITE




                Electricity     X                                        Water                 X                                     Street Asphalt                   X
                Gas             X                                        Sanitary Sewer        X                                     Alley None
                Site Comments Appraiser has not checked land records for recorded easements, encroachments, environmental conditions, land uses, etc. and has only
                recorded what seems to be apparent. The subject property was built prior to 1978. Residential structures built prior to 1978 may contain lead-based paint.
                Appraiser is not responsible for testing to determine if the paint surfaces in the subject property are indeed lead-based. The subject was at one time heated by
                Oil. As per the owner, the tank is in-ground. No visible evidence of seepage or contamination noted. Your appraiser is not an expert in environmental conditions
                and recommends an expert in this field be consulted.
                              GENERAL DESCRIPTION                                      FOUNDATION                    EXTERIOR DESCRIPTION                materials      INTERIOR                   materials
                Units         Two     X Three           Four              Concrete Slab          Crawl Space         Foundation Walls     Stone                         Floors         HW,Cer
                     Accessory Unit (describe below)                  X Full Basement            Partial Basement Exterior Walls          Clapbrd,Wd Shg                Walls          Drywall,Metal
                # of Stories 2.5            # of bldgs. 1             Basement Area                   1,325 sq. ft. Roof Surface          Asphlt Shg,Slate              Trim/Finish    HW,Paint,Metal
                Type       X Det.        Att.         S-Det./End Unit Basement Finish                          0 % Gutters & Downspouts Aluminum                        Bath Floor     Cer,Mrbl
                 X Existing          Proposed          Under Const.       Outside Entry/Exit         Sump Pump       Window Type          Casement                      Bath Wainscot Cer,Mrbl
                Design (Style) Victorian                              Evidence of       Infestation                  Storm Sash/Insulated No / Yes                                   Car Storage
                Year Built 1896                                           Dampness            Settlement             Screens              Yes                               None
                Effective Age (Yrs) 20                                              Heating/Cooling                                     Amenities                        X Driveway      # of Cars 2
                Attic                           None                      FWA          X HW                 Radiant X Fireplace(s) # 1           WoodStove(s) # 0       Driveway Surface Asphalt
                     Drop Stair                 Stairs                    Other               Fuel Gas                   Patio/Deck None         Fence None                 Garage       # of Cars
                     Floor                  X Scuttle                     Central Air Conditioning                       Pool None            X Porch 3                     Carport      # of Cars
IMPROVEMENTS




                     Finished                   Heated                    Individual X Other None                        Other None                                         Att.          Det.           Built-in
                # of Appliances Refrigerator 3          Range/Oven 3        Dishwasher 1          Disposal          Microwave 1        Washer/Dryer 1/1 Other (describe)
                Unit # 1 contains:               5 Rooms                     2 Bedroom(s)                 1 Bath(s)             1,436 Square feet of Gross Living Area
                Unit # 2 contains:               5 Rooms                     2 Bedroom(s)                 1 Bath(s)             1,325 Square feet of Gross Living Area
                Unit # 3 contains:               3 Rooms                     1 Bedroom(s)                 1 Bath(s)               876 Square feet of Gross Living Area
                Unit # 4 contains:                  Rooms                      Bedroom(s)                   Bath(s)                    Square feet of Gross Living Area
                Additional features None Noted



                Comments on the Improvements The subject was found to be in poor overall condition with major deferred mainteneance observed. The current owner has
                reconfigured the layout of the subject property and it is deemed highly personalized. Although the subject has three kitchens, it does not currently function as a
                three family. At the time of the inspection, the subject's utilities were on and working. As per the clients request, this report is made "subject to" original three
                family use, function and layout; interior and exterior in good overall condition, effective age of approximately 20 years, fully functioning mechanicals / systems and
                no environmental health or safety issues.


                                                                                             Produced using ACI software, 800.234.8727 www.aciweb.com   This form Copyright © 2005-2014 ACI Division of ISO Claims Services, Inc., All Rights Reserved.
                                                                                                                   Page 1 of 5                                                            (gPAR™) General Purpose Appraisal Report 05/2010
                                                                                                                                                                                                                             GPAR1025_10 05262010
                                                                                                      Mueller, Lang & Associates, LLC.                                                                                             Harris

                                                                     Small Residential Income Property Appraisal Report                                                                                              File No.      39 Primrose Avenue

                         The following properties represent the most current, similar, and proximate comparable rental properties to the subject property. This analysis is intended to support the opinion of the
                         market rent for the subject property.
                                  FEATURE              SUBJECT               COMPARABLE RENTAL NO. 1                 COMPARABLE RENTAL NO. 2                 COMPARABLE RENTAL NO. 3
                         39 Primrose Avenue
                         Address Mount Vernon, NY 10552
                         Proximity to Subject
                         Current Monthly Rent  $                                        $                                       $                                       $
                         Rent/Gross Bldg. Area $           0.00 sq. ft.                 $              sq. ft.                  $              sq. ft.                  $              sq. ft.
                         Rent Control              Yes    X No             Yes      No                             Yes      No                             Yes      No
                         Data Source(s)        Insp/Public Record
COMPARABLE RENTAL DATA




                         Date of Lease(s)      Unknown
                         Location              Average
                         Actual Age            122+/- Years
                         Condition             Good
                         Gross Building Area   3637 sq.ft.
                                                  Rm Count     Size       Rm Count   Size                         Rm Count   Size                         Rm Count   Size
                         Unit Breakdown                                                        Monthly Rent                            Monthly Rent                            Monthly Rent
                                               Tot Br Ba       Sq. Ft. Tot Br Ba     Sq. Ft.                   Tot Br Ba     Sq. Ft.                   Tot Br Ba     Sq. Ft.
                         Unit # 1               5 2        1 1,436                           $                                       $                                       $
                         Unit # 2               5 2        1 1,325                           $                                       $                                       $
                         Unit # 3               3 1        1      876                        $                                       $                                       $
                         Unit # 4                                                            $                                       $                                       $
                         Utilities Included    None Known



                         Analysis of rental data and support for estimated market rents for the individual subject units reported below (including the adequacy of the comparables, rental concessions, etc.)
                         N/A - Not Developed




                         Rent Schedule: The appraiser must reconcile the applicable indicated monthly market rents to provide an opinion of the market rent for each unit in the subject property.
                                                   Leases                                                             Actual Rents                                                                          Opinion Of Market Rent
                                                        Lease Date                                        Per Unit                                       Total                                          Per Unit                                            Total
                           Unit #          Begin Date                End Date              Unfurnished                 Furnished                         Rents                       Unfurnished                       Furnished                            Rents
SUBJECT RENT SCHEDULE




                            1                                                          $                         $                             $                              $                                 $                               $
                            2
                            3
                            4
                         Comment on lease data                                         Total Actual Monthly Rent                               $                              Total Gross Monthly Rent                                          $
                                                                                       Other Monthly Income (itemize)                          $                              Other Monthly Income (itemize)                                    $
                                                                                       Total Actual Monthly Income                             $                              Total Estimated Monthly Income                                    $
                         Utilities included in estimated rents        Electric      Water      Sewer         Gas      Oil       Cable      Trash collection                                    Other (describe)
                         Comments on actual or estimated rents and other monthly income (including personal property)     N/A - Not Developed




                         COST APPROACH TO VALUE
                         Site Value Comments N/A - Not Developed




                         ESTIMATED                REPRODUCTION OR           REPLACEMENT COST NEW                                    OPINION OF SITE VALUE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . = $                           N/A
COST APPROACH




                         Source of cost data                                                                                        Dwelling                        Sq. Ft. @ $                                  .. .. .. .. .. .. = $
                         Quality rating from cost service               Effective date of cost data                                                                 Sq. Ft. @ $                                  .. .. .. .. .. .. = $
                         Comments on Cost Approach (gross living area calculations, depreciation, etc.)
                                                                                                                                    Garage/Carport                                Sq. Ft. @ $                          .. .. .. .. .. .. = $
                                                                                                                                    Total Estimate of Cost-New                                                         . .. .. .. .. .. . = $
                                                                                                                                    Less      N/A Physical                    Functional             External
                                                                                                                                    Depreciation                                                                                          = $(                                 )
                                                                                                                                    Depreciated Cost of Improvements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . = $
                                                                                                                                    "As-is" Value of Site Improvements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . = $

                                                                                                                                    INDICATED VALUE BY COST APPROACH . . . . . . . . . . . . . . . . . . . . . .                          = $
ADDITIONAL COMMENTS




                                                                                                     Produced using ACI software, 800.234.8727 www.aciweb.com                     This form Copyright © 2005-2014 ACI Division of ISO Claims Services, Inc., All Rights Reserved.
                                                                                                                           Page 2 of 5                                                                              (gPAR™) General Purpose Appraisal Report 05/2010
                                                                                                                                                                                                                                                       GPAR1025_10 05262010
                                                                                                      Mueller, Lang & Associates, LLC.                                                                                       Harris

                                                                     Small Residential Income Property Appraisal Report                                                                                          File No.    39 Primrose Avenue

                                      FEATURE                  SUBJECT                    COMPARABLE SALE NO. 1                                  COMPARABLE SALE NO. 2                                         COMPARABLE SALE NO. 3
                            39 Primrose Avenue                                     25 E Cedar Street                                      229 N Fulton Avenue                                           110 Wallace Avenue
                            Address Mount Vernon, NY 10552                         Mount Vernon, NY 10552                                 Mount Vernon, NY 10552                                        Mount Vernon, NY 10552
                            Proximity to Subject                                   0.20 miles NE                                          0.33 miles SE                                                 0.08 miles SE
                            Sale Price                  $                                                $       675,000                                        $       651,121                                               $       550,000
                            Sale Price/Gross Bldg. Area $            0.00 sq. ft   $       185.69 sq. ft                                  $       238.24 sq. ft                                         $       211.54 sq. ft
                            Gross Monthly Rent          $                  N/A     $              N/A                                     $               N/A                                           $               N/A
                            Gross Rent Multiplier                          N/A                    N/A                                                     N/A                                                           N/A
                            Price Per Unit              $                  N/A     $          225,000                                     $           217,040                                           $           183,333
                            Price Per Room              $                  N/A     $           56,250                                     $            59,193                                           $            50,000
                            Price Per Bedroom           $                  N/A     $          135,000                                     $           130,224                                           $           110,000
                            Rent Control                     Yes     X No             Yes      X No                                          Yes      X No                                                 Yes      X No
                            Data Source(s)              Inspection                 HGMLS/Clsd/Broker                                      HGMLS/Clsd/Broker                                             HGMLS/Clsd/Broker
                            Verification Source(s)      Public Record              HGMLS# 4804442 - DOM: 66                               HGMLS# 4806923 - DOM: 24                                      HGMLS# 4817160 - DOM: 51
                            VALUE ADJUSTMENTS                DESCRIPTION               DESCRIPTION        +(-) Adjustment                     DESCRIPTION        +(-) Adjustment                            DESCRIPTION        +(-) Adjustment
                            Sale or Financing
                            Concessions                                            Conventional                                    Conventional                                                 Conventional
                            Date of Sale/Time                                      06/11/2018                                    0 05/11/2018                                                 0 08/10/2018                                                             0
                            Location                    Average                    Average                                         Average                                                      Average
                            Leasehold/Fee Simple        Fee Simple                 Fee Simple                                      Fee Simple                                                   Fee Simple
                            Site                        7328 Sq.Ft.                6864 Sq.Ft.                                   0 5683 Sq.Ft.                                                0 5038 Sq.Ft.                                                            0
                            View                        Average                    Average                                         Average                                                      Average
                            Design (Style)              Victorian                  Colonial                                      0 Victorian                                                    Colonial                                                               0
SALES COMPARISON APPROACH




                            Quality of Construction     Average                    Average                                         Average                                                      Average
                            Actual Age                  122+/- Years               104+/- Years                                  0 122+/- Years                                                 119+/- Years                                                      0
                            Condition                   Good                       Sl Superior 5%                          -33,750 Good                                                         Sl Inferior 5%                                               27,500
                            Gross Building Area 50.00 3637 sq.ft.                  3635 sq.ft.                                   0 2733 sq.ft.                                           45,000 2600 sq.ft.                                                  52,000
                            Unit Breakdown              Total Bdrms.    Baths      Total   Bdrms.   Baths                                  Total    Bdrms.      Baths                                    Total     Bdrms.        Baths
                            Unit # 1                       5     2            1      5        2             1                                5         3                1                          0        4          2                 1                             0
                            Unit # 2                       5     2            1      4        2             1                        0       4         2                1                          0        4          2                 1                             0
                            Unit # 3                       3     1            1      3        1             1                                2         0                1                          0        3          1                 1
                            Unit # 4
                            Basement Description        Full                       Full                                                   Full                                                 Full
                            Basement Finished Rooms Unfinished                     Unfinished                                             Finished                                     -15,000 Unfinished
                            Functional Utility          3 Family/Good              3 Family/Good                                          3 Family/Good                                        3 Family/Good
                            Heating/Cooling             Gas HW/None                Oil Steam/None                                    0    Oil HW/None                                          Oil Steam/None                                                          0
                            Energy Efficient Items      None Known                 None Known                                             None Known                                           None Known
                            Parking On/Off Site         Driveway                   None                                     10,000        2 Car Garage                                 -20,000 1 Car Garage                                                -10,000
                            Porch/Patio/Deck            Porch(3)                   Similar                                       0        Similar                                            0 Similar                                                           0
                            MLS Contract Date           N/A                        04/12/2018                                    0        03/27/2018                                         0 06/11/2018                                                        0



                            Net Adjustment (Total)                                            + X -     $  23,750     X +       -    $    10,000      X +         -     $        69,500
                            Adjusted Sale Price                                      Net Adj.    -3.5 %           Net Adj.     1.5 %              Net Adj.     12.6 %
                            of Comparables                                           Gross Adj.   6.5 % $ 651,250 Gross Adj.  12.3 % $   661,121 Gross Adj.    16.3 % $        619,500
                            Adj. Price Per Unit (Adj. SP Comp / # of Comp Units)     $          217,083           $          220,374              $           206,500
                            Adj. Price Per Room ((Adj. SP Comp / # of Comp Rooms)    $           54,271           $           60,102              $            56,318
                            Adj. Price Per Bdrm. (Adj. SP Comp / # of Comp Bedrooms) $          130,250           $          132,224              $           123,900
                            Summary of Sales Comparison Approach When deemed necessary, comparable(s) requiring adjustments that exceed the suggested guidelines (10% individual, 15%
                            net & 25% gross) have been utilized due to them being the most indicative of the subject market value. The comparables processed in this report were deemed
                            the best available as of the effective date of this report and as adjusted represent a reasonable range of value in developing an opinion of market value for the
                            subject property. The comparable data and sources of information used in this report are considered to be reliable and correct. See Addendum.




                            INCOME APPROACH TO VALUE
                            Estimated Monthly Market Rent $                 N/A X Gross Rent Multiplier              N/A = $                            N/A Indicated Value by Income Approach
                            Summary of Income Approach (including support for market rent and GRM) N/A - Not Developed
INCOME




                            Indicated Value by: Sales Comparison Approach $650,000                          Cost Approach (if developed) $ N/A                                       Income Approach (if developed) $ N/A
                            See Addendum.
RECONCILIATION




                            This appraisal is made         "as is,"        subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been completed,
                             X subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed             subject to the following:
                            As per the clients request, this report is made "subject to" original three family use, function and layout; interior and exterior in good overall condition, effective
                            age of approximately 20 years, fully functioning mechanicals / systems and no environmental health or safety issues.
                            Based on the scope of work, assumptions, limiting conditions and appraiser's certification, my (our) opinion of the defined value of the real property
                            that is the subject of this report is $ 650,000                       as of 10/04/2018                                             , which is the effective date of this appraisal.

                                                                                                     Produced using ACI software, 800.234.8727 www.aciweb.com               This form Copyright © 2005-2014 ACI Division of ISO Claims Services, Inc., All Rights Reserved.
                                                                                                                           Page 3 of 5                                                                          (gPAR™) General Purpose Appraisal Report 05/2010
                                                                                                                                                                                                                                                 GPAR1025_10 05262010
                                                                                                                      NY - CT - NJ
                                                                            Mueller, Lang & Associates, LLC.                                                                           Harris

                                           Small Residential Income Property Appraisal Report                                                                            File No.      39 Primrose Avenue


Scope of Work, Assumptions and Limiting Conditions
Scope of work is defined in the Uniform Standards of Professional Appraisal Practice as " the type and extent of research and analyses in an
assignment." In short, scope of work is simply what the appraiser did and did not do during the course of the assignment. It includes, but is not
limited to: the extent to which the property is identified and inspected, the type and extent of data researched, the type and extent of analyses applied
to arrive at opinions or conclusions.
The scope of this appraisal and ensuing discussion in this report are specific to the needs of the client, other identified intended users and to the
intended use of the report. This report was prepared for the sole and exclusive use of the client and other identified intended users for the identified
intended use and its use by any other parties is prohibited. The appraiser is not responsible for unauthorized use of the report.
The appraiser's certification appearing in this appraisal report is subject to the following conditions and to such other specific conditions as are
set forth by the appraiser in the report. All extraordinary assumptions and hypothetical conditions are stated in the report and might have affected the
assignment results.
1. The appraiser assumes no responsibility for matters of a legal nature affecting the property appraised or title thereto, nor does the appraiser render any opinion as to the title, which is
assumed to be good and marketable. The property is appraised as though under responsible ownership.
2. Any sketch in this report may show approximate dimensions and is included only to assist the reader in visualizing the property. The appraiser has made no survey of the property.
3. The appraiser is not required to give testimony or appear in court because of having made the appraisal with reference to the property in question, unless arrangements have been
previously made thereto.
4. Neither all, nor any part of the content of this report, copy or other media thereof (including conclusions as to the property value, the identity of the appraiser, professional designations,
or the firm with which the appraiser is connected), shall be used for any purposes by anyone but the client and other intended users as identified in this report, nor shall it be conveyed by
anyone to the public through advertising, public relations, news, sales, or other media, without the written consent of the appraiser.
5. The appraiser will not disclose the contents of this appraisal report unless required by applicable law or as specified in the Uniform Standards of Professional Appraisal Practice.
6. Information, estimates, and opinions furnished to the appraiser, and contained in the report, were obtained from sources considered reliable and believed to be true and correct.
However, no responsibility for accuracy of such items furnished to the appraiser is assumed by the appraiser.
7. The appraiser assumes that there are no hidden or unapparent conditions of the property, subsoil, or structures, which would render it more or less valuable. The appraiser assumes
no responsibility for such conditions, or for engineering or testing, which might be required to discover such factors. This appraisal is not an environmental assessment of the property and
should not be considered as such.
8. The appraiser specializes in the valuation of real property and is not a home inspector, building contractor, structural engineer, or similar expert, unless otherwise noted. The appraiser
did not conduct the intensive type of field observations of the kind intended to seek and discover property defects. The viewing of the property and any improvements is for purposes of
developing an opinion of the defined value of the property, given the intended use of this assignment. Statements regarding condition are based on surface observations only. The
appraiser claims no special expertise regarding issues including, but not limited to: foundation settlement, basement moisture problems, wood destroying (or other) insects, pest infestation,
radon gas, lead based paint, mold or environmental issues. Unless otherwise indicated, mechanical systems were not activated or tested.
This appraisal report should not be used to disclose the condition of the property as it relates to the presence/absence of defects. The client is invited and encouraged to employ qualified
experts to inspect and address areas of concern. If negative conditions are discovered, the opinion of value may be affected.
Unless otherwise noted, the appraiser assumes the components that constitute the subject property improvement(s) are fundamentally sound and in
working order.
Any viewing of the property by the appraiser was limited to readily observable areas. Unless otherwise noted, attics and crawl space areas were not accessed. The appraiser did not move
furniture, floor coverings or other items that may restrict the viewing of the property.
9. Appraisals involving hypothetical conditions related to completion of new construction, repairs or alteration are based on the assumption that such completion, alteration or repairs will
be competently performed.
10. Unless the intended use of this appraisal specifically includes issues of property insurance coverage, this appraisal should not be used for such purposes. Reproduction or
Replacement cost figures used in the cost approach are for valuation purposes only, given the intended use of the assignment. The Definition of Value used in this assignment is unlikely
to be consistent with the definition of Insurable Value for property insurance coverage/use.
11. The ACI General Purpose Appraisal Report (GPAR™) is not intended for use in transactions that require a Fannie Mae 1025/Freddie Mac 72 form,
also known as the Small Residential Income Property Appraisal Report (2-4 Family).

Additional Comments Related To Scope Of Work, Assumptions and Limiting Conditions




                                                                           Produced using ACI software, 800.234.8727 www.aciweb.com   This form Copyright © 2005-2014 ACI Division of ISO Claims Services, Inc., All Rights Reserved.
                                                                                                 Page 4 of 5                                                            (gPAR™) General Purpose Appraisal Report 05/2010
                                                                                                                                                                                                           GPAR1025_10 05262010
                                                                             Mueller, Lang & Associates, LLC.                                                                                Harris

                                           Small Residential Income Property Appraisal Report                                                                                  File No.      39 Primrose Avenue


Appraiser's Certification
The appraiser(s) certifies that, to the best of the appraiser's knowledge and belief:
1. The statements of fact contained in this report are true and correct.
2. The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are the appraiser's personal, impartial, and unbiased
professional analyses, opinions, and conclusions.
3. Unless otherwise stated, the appraiser has no present or prospective interest in the property that is the subject of this report and has no personal interest with respect to the parties
involved.
4. The appraiser has no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.
5. The appraiser's engagement in this assignment was not contingent upon developing or reporting predetermined results.
6. The appraiser's compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the cause of
the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
7. The appraiser's analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice.
8. Unless otherwise noted, the appraiser has made a personal inspection of the property that is the subject of this report.
9. Unless noted below, no one provided significant real property appraisal assistance to the appraiser signing this certification. Significant real property appraisal assistance provided by:




Additional Certifications:




Definition of Value:      X Market Value            Other Value:
Source of Definition: USPAP
The most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale, the buyer and seller each
acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions whereby:
            (1)   Buyer and seller are typically motivated;
            (2)   Both parties are well informed or well advised, and acting in what they consider their best interests;
            (3)   A reasonable time is allowed for exposure in the open market;
            (4)   Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and
            (5)   The price represents the normal consideration for the property sold unaffected by special or creative financing
                  or sales concessions granted by anyone associated with the sale.




ADDRESS OF THE PROPERTY APPRAISED:
39 Primrose Avenue
Mount Vernon, NY 10552
EFFECTIVE DATE OF THE APPRAISAL: 10/04/2018
APPRAISED VALUE OF THE SUBJECT PROPERTY $ 650,000

APPRAISER                                                                                                    SUPERVISORY APPRAISER



Signature:                                                                                                   Signature:
Name: Michael Lang                                                                                           Name:
State Certification # 45000045694                                                                            State Certification #
or License #                                                                                                 or License #
 or Other (describe):                                 State #:                                               State:
State: NY                                                                                                    Expiration Date of Certification or License:
Expiration Date of Certification or License: 08/21/2019                                                      Date of Signature:
Date of Signature and Report: 10/26/2018                                                                     Date of Property Viewing:
Date of Property Viewing:         10/04/2018                                                                 Degree of property viewing:
Degree of property viewing:                                                                                     Interior and Exterior               Exterior Only                        Did not personally view
X Interior and Exterior               Exterior Only              Did not personally view
                                                                            Produced using ACI software, 800.234.8727 www.aciweb.com        This form Copyright © 2005-2014 ACI Division of ISO Claims Services, Inc., All Rights Reserved.
                                                                                                  Page 5 of 5                                                                 (gPAR™) General Purpose Appraisal Report 05/2010
                                                                                                                                                                                                                 GPAR1025_10 05262010
                                                                                             NY - CT - NJ
                                                                 ADDENDUM

Client: Spurs Capital                                                                              File No.: 39 Primrose Avenue
Property Address: 39 Primrose Avenue                                                               Case No.: Harris
City: Mount Vernon                                                                     State: NY                      Zip: 10552




   Intended User / Intended Use

   The Intended User of this appraisal is the client. The intended use is to evaluate the property that is the subject of this
   appraisal for private valuation purposes, subject to the stated scope of work, purpose of the appraisal, reporting
   requirements of this appraisal report form, and the definition of market value. No additional intended users are identified by
   your appraiser.

   As per the clients request, this report is made "subject to" original three family use, function and layout; interior and exterior
   in good overall condition, effective age of approximately 20 years, fully functioning mechanicals / systems and no
   environmental health or safety issues.

   Present Land Use

   It should be noted, " Other " land use in the Present Land Use section of the appraisal report reflects area that may be
   vacant, town/county owned, parks, cemeteries, country clubs, etc...

   Neighborhood Description

   The indicated neighborhood multi-family housing value range and predominant value reflect the overall prices for all
   multi-family residences regardless of size, location, amenities, functional utility and condition. These values do not target
   specific segment of the market. These values assess overall transactions of multi-family residences in the subject area.

   Neighborhood Market Conditions

   Market conditions within the subject's market segment remain stable and are showing signs of improving. This can be
   attributed to increased demand due to decreased prices and stable, low mortgage interest rates. When appropriately priced
   to reflect current market conditions properties are selling within 3 months. However, some properties, when overpriced or
   distressed, experience a longer marketing time. Sales and financing concessions are not typical or common in the subject
   market. The direction of the subject market will be better understood within the next 3+ months as the homes on the market
   which are active or pending sell.

   Data Sources

   The data sources utilized in this appraisal report for market data may include HGMLS, Tax Assessor Property Cards /
   Records for the subject and comparable properties, Realist.com, Real Estate Agents / Local Market Participants, Bing.com
   and Google Maps (Aerial Views), and your appraisers knowledge of the local market, competing markets and the properties
   which are being offered for sale or have already transferred. It should be noted that the information stated on the comparable
   HGMLS listing sheets (GLA, Total Room Count, Bedroom Count, Bathroom Count, Acreage, etc...) may differ from the
   information reflected in the appraisal report. These differences would reflect discrepancies found between what is listed on
   the HGMLS listing sheet, public data sources and what the appraiser has concluded from the review of the data sources
   listed above and/or inspection (interior and/or drive-by) of the properties.

   Highest and Best Use

   The subject is a legally permissible use based on current zoning. Also, the lot size and shape allow the present structure
   and indicate a good utilization of the improvements. Based on current market conditions, the existing structure as a
   multi-family residence is its financially feasible and maximally productive use. The highest and best use, as if vacant, would
   be to construct a similar multi-family residence.

   Comments on Sales Comparison

   Where the difference in GLA of the subject property and that of the comparable is greater than 300/S.F., an adjustment of
   $50/S.F. has been utilized. All adjustments have been rounded to the nearest $500.

   Days on Market for closed sales have been calculated from the contract and or pending date obtained from the local HGMLS
   for the most recent listing and all consecutive listings of the subject and all comparables when available.

   Adjustments have been based off careful review of the comparables HGMLS listing, including interior photos and broker
   comments, interviews of local market participants and the appraiser’s knowledge of the properties processed.

   The condition adjustments factored in increments of 5% are meant to account for differences in cosmetic upkeep and level
   of modernization/renovation throughout the entire home.

   The adjustments applied in this report have been derived from a combination of actual and estimated costs, market reaction
   and interviews of local market participants.

   The comparables processed in this appraisal report have been deemed the most recent, relevant and proximate. They have
   been provided herein and adjusted accordingly.

   Due to the lack of more recent similar sales from the subject's market area, it was necessary to process sales with a larger
   than usual GLA range. The comparables provided are the best available as of the effective date of this report.




                                                                Addendum Page 1 of 2
                                                              ADDENDUM

Client: Spurs Capital                                                                           File No.: 39 Primrose Avenue
Property Address: 39 Primrose Avenue                                                            Case No.: Harris
City: Mount Vernon                                                                  State: NY                      Zip: 10552




   Unless adjusted, the location of the subject and the comparables processed are deemed similar and competing.

   Your appraiser conducted an extensive search of the subjects market and surrounding competing markets. I considered all
   relevant sales and listing data, interviewed market participants and surveyed our files. As adjusted, the comparables
   provided represent a reasonable range for determining the final opinion of value. All adjustments have been applied
   accordingly. The quality and quantity of the data is considered good and reliable.

   Comparables that have closed within the last three to six months have been processed in this report except when
   comparables which have closed beyond the guideline are deemed most indicative of the subject's market value. Due to the
   lack of more recent similar sales within the past three to six months, it was necessary to identify and process older sales.

   Whenever possible, sales within one mile of the subject property have been utilized. However, many instances arise where
   the one mile guideline is considered inapplicable and search parameters are extended.

   When deemed necessary, comparable(s) requiring adjustments that exceed the suggested guidelines (10% individual, 15%
   net & 25% gross) have been utilized due to them being the most indicative of the subject market value. The comparables
   processed in this report were deemed the best available as of the effective date of this report and as adjusted represent a
   reasonable range of value in developing an opinion of market value for the subject property. The comparable data and
   sources of information used in this report are considered to be reliable and correct.

   Where a highway, freeway or water body exists between the subject and comps the appraiser has determined that it does
   not create a market division or barrier. Comparable locations would have similar appeal to buyers unless an adjustment has
   been made for the same.

   Final Reconciliation

   The subject's market area consists of both owner occupied and investor owned 2 to 4 family homes. All three classic
   approaches to value were considered in this analysis.

   The Cost Approach was considered and not developed, as it is based on less reliable market data with regards to
   quantifiable market derived depreciation.

   The Income Approach was considered and not developed, as it is based on less reliable market data.

   The Sales Comparison Approach is deemed to best reflect the actions of buyers and sellers in the subject’s marketplace and
   is based on the most reliable market data.

   Greatest weight has been given to Comparable #1 for its low net and gross adjustments, sale date and proximity.

   No personal property was included in the valuation of the subject property.

   Ending Addendum

   The signature(s) contained in this appraisal report are computer generated (Electronic Signatures) and represent
   personalized evidence of the work performed by the appraiser as well as the responsibility taken by the appraiser for
   content, analyses, estimates and opinions in this report. These Electronic Signatures have been used in accordance with the
   Uniform Standards of Professional Appraisal Practice (USPAP). Only the appraiser(s) has the ability to add/remove these
   electronic signatures which are secured by a personal identification code.




                                                             Addendum Page 2 of 2
                                                                 Mueller, Lang & Associates, LLC.
                                                                                                                                                    Harris
                                                                                                                                           File No. 39 Primrose Avenue
                                                                 USPAP ADDENDUM
Borrower: N/A
Property Address: 39 Primrose Avenue
City:     Mount Vernon                                County: Westchester                                        State: NY                Zip Code: 10552
Lender: Spurs Capital

APPRAISAL AND REPORT IDENTIFICATION
This report was prepared under the following USPAP reporting option:
      Appraisal Report                       A written report prepared under Standards Rule 2-2(a).
  X Restricted Appraisal Report              A written report prepared under Standards Rule 2-2(b).




Reasonable Exposure Time
My opinion of a reasonable exposure time for the subject property at the market value stated in this report is: under 3 months




Additional Certifications
     I have performed NO services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the three-year
     period immediately preceding acceptance of this assignment.

  X I HAVE performed services, as an appraiser or in another capacity, regarding the property that is the subject of this report within the three-year
     period immediately preceding acceptance of this assignment. Those services are described in the comments below.

2016 Assessment Grievance




Additional Comments




  APPRAISER:                                                                                 SUPERVISORY APPRAISER (only if required):



  Signature:                                                                                    Signature:
  Name: Michael Lang                                                                            Name:
  Date Signed: 10/26/2018                                                                       Date Signed:
  State Certification #: 45000045694                                                            State Certification #:
  or State License #:                                                                           or State License #:
  or Other (describe):                          State #:                                        State:
  State: NY                                                                                     Expiration Date of Certification or License:
  Expiration Date of Certification or License: 08/21/2019                                       Supervisory Appraiser inspection of Subject Property:
  Effective Date of Appraisal: October 4, 2018                                                      Did Not            Exterior-only from street    Interior and Exterior

                                                                Produced using ACI software, 800.234.8727 www.aciweb.com                                           USPAP_14 04272015
